20-687
     Singh v. Garland
                                                                                  BIA
                                                                          A206 513 468

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 16th day of November, two thousand twenty-one.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            GERARD E. LYNCH,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   JOGA SINGH,
14            Petitioner,
15
16                      v.                                       20-687
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Jaspreet Singh, Jackson Heights,
24                                      NY.
25
26   FOR RESPONDENT:                    Jeffrey Bossert Clark, Acting
27                                      Assistant Attorney General;
28                                      Anthony C. Payne, Assistant
29                                      Director; Judith R. O’Sullivan,
1                                    Trial Attorney, Office of
2                                    Immigration Litigation, United
3                                    States Department of Justice,
4                                    Washington, DC.
5
6          UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10         Petitioner Joga Singh, a native and citizen of India,

11   seeks review of a January 31, 2020, decision of the BIA,

12   denying his motion to reopen his removal proceedings. In re

13   Joga Singh, No. A206 513 468 (B.I.A. Jan. 31, 2020).                         We

14   assume the parties’ familiarity with the underlying facts and

15   procedural history.

16         As an initial matter, Singh timely petitions for review

17   of the denial of his motion to reopen, but not from the

18   underlying    order    denying    asylum         and    related     relief   on

19   credibility grounds, which Singh failed to timely appeal.

20   Order, Singh v. Barr, No. 18-2314 (2d Cir. May 8, 2019), ECF

21   no. 38. Thus, we do not consider his challenges to that

22   underlying    decision. See      Ke       Zhen   Zhao   v.   U.S.    Dep’t   of

23   Justice, 265 F.3d 83, 89–90 (2d Cir. 2001).                  While we review

24   the   BIA’s   denial   of   a    motion      to    reopen     for    abuse   of



                                           2
1    discretion, we review the agency’s findings of fact regarding

2    changed country conditions for substantial evidence. See Jian

3    Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir. 2008).

4        In his motion to reopen, Singh asserted that members of

5    the Congress Party and the police had recently threatened and

6    harassed his parents in an effort to locate him on account of

7    his membership in the Sikh-affiliated Akali Dal Mann Party.

 8   As support, he submitted his own written statement and general

 9   country conditions evidence.

10       It is undisputed that Singh’s October 2019 motion to

11   reopen was untimely because he filed it more than one year

12   after his removal order became final in July 2018.                      See

13   8 U.S.C.     § 1229a(c)(7)(C)(i);            8 C.F.R.    § 1003.2(c)(2).

14   Although the time limitation for filing a motion to reopen

15   does not apply if reopening is sought to apply for asylum

16   “based on changed country conditions arising in the country

17   of nationality or the country to which removal has been

18   ordered,”         8 U.S.C.          § 1229a(c)(7)(C)(ii);          8 C.F.R.

19   § 1003.2(c)(3), the BIA did not err in finding that Singh

20   failed to show changed conditions in India.

21       The     BIA   did   not   err    in    discounting   Singh’s    unsworn

22   statement that the police had recently harassed his parents


                                            3
 1   because   Singh   was   previously   found   not    credible   by   the

 2   immigration judge in the underlying proceedings. See Y.C. v.

 3   Holder, 741 F.3d 324, 332 (2d Cir. 2013) (“We generally defer

 4   to the agency’s evaluation of the weight to be afforded an

 5   applicant’s    documentary    evidence.”);    Qin     Wen   Zheng    v.

 6   Gonzales, 500 F.3d 143, 146–49 (2d Cir. 2007) (holding that

 7   the agency may decline to credit unauthenticated evidence

 8   submitted with a motion to reopen by an alien who was found

 9   not credible in the underlying proceedings). The BIA also

10   reasonably found that Singh’s country conditions evidence did

11   not establish a material change in conditions in India but

12   rather “a continuation of political and religious abuses,

13   including at the hands of police and political parties.” In

14   re Joga Singh, No. A206 513 468, at 2; see also 8 U.S.C.

15   § 1229a(c)(7)(C)(ii); In re S-Y-G-, 24 I. & N. Dec. 247, 253

16   (B.I.A. 2007) (“In determining whether evidence accompanying

17   a motion to reopen demonstrates a material change in country

18   conditions that would justify reopening, [the BIA] compare[s]

19   the evidence of country conditions submitted with the motion

20   to those that existed at the time of the merits hearing

21   below.”).     Because Singh failed to demonstrate a material

22   change in conditions in India, the BIA did not abuse its


                                      4
1   discretion in denying his motion to reopen as untimely.   See

2   8 U.S.C. § 1229a(c)(7)(C).

3       For the foregoing reasons, the petition for review is

4   DENIED. All pending motions and applications are DENIED and

5   stays VACATED.

6                                FOR THE COURT:
7                                Catherine O’Hagan Wolfe,
8                                Clerk of Court




                                  5